Citation Nr: 0808917	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  04-24 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased initial disability rating for 
service-connected post-traumatic stress disorder (PTSD) 
currently evaluated as 30 percent disabling effective 
November 3, 2000.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel




INTRODUCTION

The veteran served on active military duty from June 1966 to 
June 1970.  Service in Vietnam is evidenced in the record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for PTSD 
and assigned a 30 percent disability rating effective 
November 3, 2000, the date the veteran's claim was received.  
The veteran disagreed with the assigned rating and timely 
appealed.

In a December 2006 decision, the Board remanded the claim for 
further evidentiary and procedural development.  

As noted below, the record includes an August 2006 letter 
from the U.S. Office of Personnel Management (OPM) which 
finds that the veteran is approved for disability retirement 
due to major depressive disorder with psychotic features and 
PTSD.  A VA examiner has also opined that it is difficult to 
determine what psychiatric symptomatology can be attributed 
to major depressive disorder and what can be attributed to 
PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  
The record thus appears to indicate that the veteran is no 
longer employed because of his service-connected disability, 
and raises the issue whether the veteran is entitled 
individual unemployability.  This matter is referred to the 
RO for appropriate action.


FINDING OF FACT

Since the date of claim, the veteran's service-connected PTSD 
has resulted in occupational and social impairment with 
reduced reliability and productivity; however, the evidence 
of record does not demonstrate that the veteran's PTSD 
results in severe social and industrial impairment, or 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: obsessional 
rituals which interfere with routine activities, speech 
intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression, spatial disorientation, a 
neglect of personal appearance and hygiene, difficulty in 
adapting to stressful circumstances (including work or a 
work-like setting), and an inability to establish and 
maintain effective relationships.


CONCLUSION OF LAW

The criteria for an increased disability rating of 50 
percent, and no greater, for the veteran's PTSD are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran generally contends that his PTSD symptoms are 
worse than VA recognizes.  The Board will address preliminary 
matters before providing an analysis and decision.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board remanded the veteran's claim for 
further procedural and evidentiary development.  
Specifically, the Board ordered VBA to provide the veteran 
with notice pursuant to Dingess v. Nicholson, 19 Vet. App. 
473 (2006); obtain the veteran's medical records dated 
September 2001 to the date of the order from VA Medical 
Center (VAMC) Cincinnati; schedule the veteran for another 
psychiatric examination; and, instructed the VA examiner to 
review the veteran's VA claims folder and provide specific 
rationale for any medical opinions rendered.

The Board observes that the veteran was provided Dingess 
notice in a letter dated January 2007.  Furthermore, records 
from VAMC Cincinnati from September 18, 2001, to August 2006 
have been obtained.  Finally, the April 2007 VA psychiatric 
examiner explicitly stated that the veteran's VA claims 
folder had been reviewed, and the examiner's opinion is, as 
is discussed below, supported by specific rationale.  For 
those reasons, the Board finds that VBA has substantially 
complied with December 2006 remand order.

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

As to VA's duty to notify, this appeal arises from the 
veteran's disagreement with the initial evaluation following 
the grant of service connection for PTSD.  The United States 
Court of Appeals for the Federal Circuit and the United 
States Court of Appeals for Veterans Claims (Court) have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

Moreover, since VA's notice criteria was satisfied because 
the RO granted the veteran's claim for service connection, 
the Board also finds that VA does not run afoul of the 
Court's recent holding in Vazquez-Flores v. Peake, No. 05-
0355 (U.S. Vet. App. January 30, 2008).


As to the duty to assist, the record indicates that the RO 
has obtained the veteran's service medical records, excerpts 
from his military personnel records, VA medical treatment and 
examination records, and private medical records identified 
by the veteran.  38 U.S.C.A. § 5103A (West 2002), and 
38 C.F.R. § 3.159 (2007).  The veteran has been provided 
several medical examinations including September 2004 and 
April 2007.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The record reveals that the veteran waived his right 
to a hearing before a local hearing officer and did not seek 
a hearing before a Veterans Law Judge.  See veteran's 
statement of August 24, 2004.  

The Board will therefore proceed to a decision on the merits.  

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Assignment of diagnostic code

The veteran's service-connected PTSD is rated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 [PTSD].  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the veteran's case (PTSD).  
The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate, and 
the veteran has not requested that another diagnostic code be 
used.  In any event, all psychiatric disabilities, except 
eating disorders, are rating using identical schedular 
criteria.  Accordingly, the Board concludes that the veteran 
is appropriately rated under Diagnostic Code 9411.

Mittleider concerns

The record on appeal appears to suggest that certain of the 
veteran's complained-of symptomatology may be due to causes 
other than his service- connected PTSD.  An April 2007 VA 
psychiatrist noted that the veteran's symptomatology "also 
meets the criteria for major depression."  A March 2006 
psychiatrist diagnosed the veteran with "major depressive 
disorder, recurrent, severe with psychotic features and post-
traumatic stress disorder."  The veteran is not service-
connected for major depression.

Compensation can be granted only for service-connected 
disabilities.  
Cf. 38 U.S.C.A. § 101(13) (West 2002).  Thus, in rating the 
veteran's psychological impairment, it is incumbent upon the 
Board to identify, and disregard, any pathology which is due 
non service-connected disabilities.  The Board, however, is 
precluded from differentiating between symptomatology 
attributed to a non service-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 
140 (1996).



In this vein, the April 2007 VA examiner noted that:

The symptoms often overlap so the question becomes 
did the PTSD cause the depression.  This is often 
difficult to tease apart . . . .  The depression is 
more likely than not worsened by the veteran's 
PTSD.

Neither examiner stated which symptoms overlapped and which, 
if any, were exclusively related to the veteran's depression 
or PTSD.  

The Board notes that the symptomatology described by both 
examiners fits within the criteria of Diagnostic Code 9411.  
The Board determines that to the extent symptomatology 
described by the examiners is not a criterion of Diagnostic 
Code 9411, it will be ignored.

Specific schedular criteria

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007), a 30 
percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events)..  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130.




Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. See 38 U.S.C.A. 
§ 7104(a) (West 2002). When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

Schedular rating

As explained above, service-connected disabilities are rated 
by applying the VA rating schedule to the particular 
symptomatology manifested by the veteran.

Treatment records have consistently noted the veteran as 
having feelings of depression, emotional detachment and 
difficulty with relationships.  Similar findings have been 
made during the veteran's VA examination in March 2002, 
January 2003, January 2004, September 2004, and April 2007.  
His affect has routinely been described as guarded and 
blunted, and his mood has been described as congruent and 
constricted.  Examiners have judged him to have fair-to-good 
insight and judgment with slightly decreased concentration 
and memory.  The veteran's wife has indicated the veteran is 
emotionally withdrawn, that he never "goes anywhere or do 
much with me."  She also described witnessing flashback 
episodes during which the veteran told her he saw people 
hiding in the trees near their home.  

The veteran and his wife report that he exhibits 
hypervigilence and exaggerated response.  The veteran has 
reported that his sleep is disturbed and limited to 2-3 hours 
per night.  The veteran has been married and divorced five 
times, revealing difficulty with relationships.  Dr. M.W. 
stated in a March 2006 hospital admission summary that the 
veteran reported feelings of paranoia, and that the veteran 
was admitted for treatment based on suicidal ideation.  

The veteran's thought pattern was described as goal directed, 
logical and coherent.  He has consistently denied thoughts of 
harm to others and any auditory or visual hallucination other 
than during flashbacks.  The April 2007 VA examiner noted 
there were no delusional thoughts, and both examiners deemed 
the veteran to be alert and fully oriented.  

The veteran reported to the April 2007 examiner that he 
watches television, cooks and does chores around the house.  
He also reported that he often goes fishing with a friend and 
maintains regular contact with his father.

Both examiners reported that the veteran considers himself to 
be easily irritated and often angry.  In a report prepared in 
March 2006, and as part of a hospital admission, Dr. M.W. 
reported the veteran said he had "trouble controlling 
anger," and that, for those reasons, he said that he avoids 
people.

The veteran's GAF scores have also remained fairly 
consistent.  In October 2000, March 2002, January 2003, 
January 2004, September 2004, and April 2007, his GAF score 
was reported as 55, 60, 59, 55, 50, and 55, respectively.  
The only deviation in this trend is contained in above 
referenced March 2006 report, which assigned the veteran a 
GAF score of 28, with the highest for the preceding year to 
be 70.  Dr. M.W. also described the veteran's PTSD symptoms 
to be "significant at this time."  However, the April 2007 
examiner determined the veteran's PTSD stressor level to be 
moderate.

As stated above, a 50 percent rating is assigned for 
occupational and social impairment with reduced reliability 
and productivity due to symptoms that include impaired 
judgment, disturbances of motivation and mood, and difficulty 
in establishing effective work and social relationships.  The 
veteran's withdrawal from social contact is also indicative 
of the difficulty he faces in social relationships.  He 
rarely goes in public and the veteran has difficulty with 
social relationships with one exception.  In sum, the 
evidence is convincing that the veteran's symptoms establish 
a worsened degree of disability, more appropriately described 
by the criteria for a 50 percent disability.

It is true that the veteran does not have all of the 
symptomatology consistent with the assignment of a 50 percent 
rating, for example stereotyped speech or impaired abstract 
thinking.  However, having all of the symptoms found in the 
schedular criteria is not required for a 50 percent rating to 
be assigned.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002) [the specified factors for each incremental rating 
were examples rather than requirements for a particular 
rating; analysis should not be limited solely to whether the 
claimant exhibited the symptoms listed in the rating scheme].  

After a review of the record in its entirety, the Board finds 
that the impact of the veteran's PTSD on his social and 
industrial functioning is sufficient to approximate the 
degree of impairment contemplated by a 50 percent rating.  
See 38 C.F.R. § 4.7 (2007).

The Board will also consider the assignment of a rating in 
excess of 50 percent.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993) [when a veteran is not granted the maximum benefit 
allowable under the Rating Schedule, the pending appeal as to 
that issue is not abrogated].  For reasons expressed 
immediately below, the Board concludes that the evidence does 
not support a conclusion that the veteran has symptoms of 
total occupational and social impairment which would warrant 
the assignment of a 70 percent or 100 percent disability 
rating.

There is no objective evidence of gross impairment in thought 
processes or communication.  There is no evidence of 
persistent delusions or hallucinations.  The veteran is not 
currently in persistent danger of hurting himself or others, 
and there is no evidence of grossly inappropriate behavior.  

The evidence is not indicative of an intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene).  All examiners indicated that 
the veteran was well dressed and groomed.  There is also no 
evidence that the veteran is disoriented as to time or place.  
Finally, although he has had a history of several failed 
marriages, the Board observes that the veteran has been a 
long-standing personal relationship since 1987.

The evidence of the veteran's suicidal ideation is the only 
evidence described in the criteria for a 70 percent 
disability, and the Board finds that, while significant, this 
singular criterion does not justify a finding of a 70 percent 
disability.  Recognition is given the fact that the veteran 
was assigned a GAF score of 28 when he was admitted for 
hospitalization in March 2006, and that the hospitalization 
was necessitated due to the veteran's suicidal ideation.  
However, as discussed above, this GAF score appears to have 
been an anomaly as does the level of severity at the time of 
the veteran's hospitalization.  The record shows that his 
symptoms returned to their usual level, to include his GAF 
score, shortly thereafter.  The Board additionally observes 
that although the veteran does not work, the record does not 
include any objective evidence that the veteran is unable, 
because of his service-connected PTSD, to work.  

In short, based on the evidence of record, the Board finds 
that the symptomatology reported by the veteran and reflected 
in the record is not consistent with the assignment of a 70 
percent or 100 percent rating, but is more reflective of 
occupational and social impairment consistent with a 50 
percent rating.

A 50 percent disability rating is granted, based on this 
disability picture.

Fenderson consideration

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

The veteran's PTSD was initially evaluated as 30 percent 
disabling effective November 3, 2000, the date of his claim.  
It appears from the medical records and the veteran's own 
statements and those of his wife that the PTSD symptomatology 
has not appreciably changed since the date of service 
connection.  The Board believes that a 50 percent disability 
rating may be assigned for the entire period from November 3, 
2000.  There appears to have been no time during which the 
schedular criteria for a 70 or 100 percent rating were met or 
approximated.  

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  An extraschedular disability rating is 
warranted only upon a finding that the case presents an 
exceptional or unusual disability that causes marked 
interference with employment or frequent periods of 
hospitalization which renders impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2007).  

The Board initially observes that the issue of extraschedular 
application was considered in the September 2007 supplemental 
statement of the case.  The Board will do likewise.

As noted in the Introduction, the record includes an August 
2006 letter from OPM stating that the veteran was granted 
disability retirement due to his major depressive disorder 
with psychotic features and PTSD.  The potential issue of 
whether the veteran is eligible for individual 
unemployability is referred to the RO for appropriate action.  

For purposes of extraschedular consideration, however, the 
Board has reviewed the entire record and determines that it 
contains no objective evidence of the veteran's inability to 
work.  As discussed above, the record does contain evidence 
that the veteran is entitled to an increased rating, but 
there is no evidence that the veteran is occupationally 
impaired beyond the level contemplated in the assigned 
disability rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) [noting that the disability rating itself is a 
recognition that industrial capabilities are impaired].

For these reasons, the Board has determined that referral of 
the veteran's service-connected disability for extraschedular 
consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.

Conclusion

In sum, for the reasons and bases expressed above, it is the 
Board's decision that a 50 percent disability rating is 
assigned for the veteran's service-connected PTSD.  The 
appeal is allowed to that extent.


ORDER

An increased disability evaluation of 50 percent is granted 
for PTSD, subject to governing regulations concerning the 
payment of monetary benefits.




____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


